Citation Nr: 1707239	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-21 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for squamous cell cancer of the tongue.

2.  Entitlement to service connection for radiation fibrosis secondary to squamous cell cancer of the tongue.

3.  Entitlement to service connection for scleroderma secondary to squamous cell cancer of the tongue.

4.  Entitlement to service connection for Raynaud's phenomenon secondary to scleroderma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to March 1969, to include service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDINGS OF FACT

1.  The Veteran's tongue cancer is causally related to his in-service herbicide exposure.

2.  The Veteran's radiation fibrosis is causally related to his tongue cancer.

3.  The Veteran's scleroderma is causally related to his tongue cancer.

4.  The Veteran's Raynaud's disease is causally related to his scleroderma.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tongue cancer have been met.  38 U.S.C.A. § § 1110, 5103, 5103A (West 2014); 38 C.F.R. § § 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for radiation fibrosis have been met.  38 U.S.C.A. § § 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.310 (2016).

3.  The criteria for service connection for scleroderma have been met.  38 U.S.C.A. § § 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.310 (2016).

4.  The criteria for service connection for Raynaud's disease have been met.  38 U.S.C.A. § § 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

Treatment records show that the Veteran was diagnosed with squamous cell cancer at the base of his tongue and scleroderma in May 2009.  He began radiation and chemotherapy in October 2009, at which time, he also developed Raynaud's phenomenon and radiation fibroids.  The current disability criterion is met.

There is no evidence that the Veteran suffered from tongue cancer or any other listed disability during his active service.  That said, the Veteran contends that his tongue cancer is related to his in-service herbicide exposure.  As the Veteran served in Vietnam during the presumptive period, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6).

The Veteran's particular cancer, however, is not listed among those for which service connection may be granted on a presumptive basis.  See 38 C.F.R. § 3.309(e).  Service connection may still be warranted on a direct basis if it is shown that the Veteran's disability is directly related to herbicide exposure.  Combee, 34 F.3d at 1042.

There are several medical opinions of record addressing the etiologies of the Veteran's disabilities on appeal.  In a March 2013 letter, Dr. S.B. stated that the Veteran was not exposed to any carcinogenic substances other than Agent Orange and thus, it was "reasonable to assume" that the Veteran's tongue cancer "may well have been associated" with his Agent Orange exposure.

In a March 2013 letter, Dr. D.H. stated that the Veteran's tongue cancer "could very likely" be the result of his Agent Orange exposure.

In a March 2013 letter, Dr. F.W. stated that the current symptoms of the Veteran's tongue cancer included radiation fibrosis of the neck, Raynaud's phenomenon with cold sensitivity, and scleroderma skin changes.  As for a nexus, Dr. F.W. opined that it was "clearly feasible" that the Veteran's Agent Orange exposure could be the cause of his tongue cancer.  

In February 2016, the Board sought an expert medical opinion from the Veterans Health Administration (VHA).  In the first opinion, the physician concluded that because the Veteran's cancer was classified as respiratory cancer, it was presumptively associated with the Veteran's Agent Orange exposure.  The physician also opined that the Veteran's radiation fibrosis was a result of the radiation therapy for squamous cell carcinoma.  

Upon clarification that federal regulation defined cancers of the oral cavity as etiologically distinct from respiratory cancers, the physician submitted an addendum opinion.  In the opinion, the physician stated that there did not seem to be a distinction between oral cancers and respiratory cancers.  The physician also noted that medical literature both supported and disputed the conclusion that Agent Orange exposure increased the risk of cancers.  Ultimately, the physician was unable to provide a clear nexus opinion.

The Board is confronted with several private opinions, all of which suggest a link between the Veteran's Agent Orange exposure; and a VHA opinion that cannot resolve the issue without speculation (though it offers support for the Veteran's argument).

The Board concludes that the evidence as to whether the Veteran's tongue cancer is related to service is, at least, in equipoise.  In any event, VA has not demonstrated by a preponderance of the evidence that the claim should be denied.  Resolving all reasonable doubt in the Veteran's favor, tongue cancer is related to his in-service herbicide exposure and service connection is warranted.

In so holding, the Board observes that the National Academy of Sciences has found inadequate or insufficient evidence of an association between oral cancer and exposure to an herbicide agent.  See 77 Fed. Reg. 47924-01 (Aug 10, 2012).  However, the benefit of the doubt rule does not require that a medical principle to have reached the level of scientific consensus to support a claim for veterans benefits.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  Rather, the Wise court instructed that the benefit of the doubt standard reflects the nation's recognition of debt to our veterans and has assumed the risk of error in awarding benefits to the veteran.  Here, there is medical opinion of an association between oral cancer and an herbicide agent which is based on the particular facts of this case which outweighs the generalized NAS studies.

As it pertains to the other issues on appeal, in the March 2013 letter, the Veteran's treating physician, Dr. F.W. opined that the Veteran's scleroderma, Raynaud's disease and radiation fibrosis were all a result of his tongue cancer and there is no evidence to the contrary.  As such, the Board finds that service connection for scleroderma, radiation fibrosis, and Raynaud's disease is warranted as well.


ORDER

Service connection for squamous cell cancer is granted.

Service connection for radiation fibrosis is granted.

Service connection for scleroderma is granted.

Service connection for Raynaud's disease is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


